Citation Nr: 0832346	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.  

3.  Entitlement to a compensable rating for allergic rhinitis 
and residuals of endoscopic sinus surgery.

4.  Entitlement to an increased rating for residuals of 
second degree right ankle sprain, currently evaluated as 20 
percent disabling.

5.  Entitlement to a temporary total rating based on 
convalescence following surgery for a service-connected 
disability under the provisions of 38 C.F.R. § 4.30.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service from August 1989 to December 
1991 and February 2003 to May 2004.  He also had periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) at various times from January 1989 to 
January 2004.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal of a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In January 2007, the veteran testified at a hearing at the 
RO; a copy of the transcript is associated with the record.  

The issues of service connection for a right knee disability 
and lumbar spine disability are addressed in the REMAND 
portion of the decision below and are remanded to the RO via 
the AMC, in Washington, DC.  


FINDINGS OF FACTS

1.  The veteran's sinusitis with allergic rhinitis is 
manifested by runny nose along with drainage, and the need 
for medication; with no objective evidence of symptoms of 
sinusitis with three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis with allergic rhinitis 
manifested by headaches, pain, and purulent discharge or 
crusting; or polyps; or more than 50 percent nasal 
obstruction.

2.  The veteran's right ankle disability is manifested by 
complaints of pain with limitation of dorsiflexion; without 
objective findings of limitation of plantar flexion or 
ankylosis of the ankle.

3.  The veteran's March 2005 outpatient surgery for the sinus 
disability did not necessitate a one month period of 
convalescence, require immobilization by cast or demonstrate 
severe postoperative residuals.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for sinusitis with allergic rhinitis are not met.  
38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.97 Part 4, Diagnostic Codes 6511, 6522 (2007).

2.  The criteria for a rating in excess of 20 percent for the 
right ankle disability, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2007).

3.  The criteria for a temporary total convalescent rating, 
based on a period of convalescence following functional 
endoscopic sinus surgery in March 2005 have not been met.  38 
C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Notice as to what evidence is needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  
Letters of November 2004, March 2005, and July 2005 provided 
pertinent notice and development information.  

In considering an increased-compensation claim, section § 
5103(a) requires that the Secretary notify the claimant of 
certain provisions that are needed to substantiate a claim.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although the letters discussed above did not specifically 
list the criteria for receiving a higher rating for the 
service connected disabilities, pursuant to Vazquez-Flores v. 
Peake, the veteran has nonetheless been notified pursuant to 
Vazquez-Flores v. Peake.  The letters informed the veteran 
that in determining a disability rating the RO considers 
evidence of the nature and symptoms of the condition, 
severity and duration of the symptoms, and impact of the 
condition and symptoms on employment.  Moreover, the claims 
file reflects that the veteran had actual knowledge of the 
information and evidence necessary to substantiate his claims 
for increased ratings.  Specifically, in a statement received 
in March 2005, he quoted Diagnostic Codes that applied to his 
right ankle disability.  At VA examination in April 2005, he 
also referred to the requirements that are needed for a 
higher evaluation for his sinus disorder.  Furthermore, the 
August 2005 and October 2005 statement of the cases (SOCs) 
listed the specific criteria for higher ratings.  The letters 
and SOCs collectively have given the veteran notice pursuant 
to Vazquez-Flores v. Peake.  The claims were subsequently 
readjudicated in supplemental statements of the case issued 
in June 2006, October 2006, and in March 2007, following 
notice.  Moreover, the appellant was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and he was provided the opportunity to present pertinent 
evidence and testimony.  There is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains statements of the 
veteran, service medical records, private medical reports 
that date from 2004 to 2005, VA outpatient records that date 
from 1999 to 2006, and reports of VA examination that were 
conducted in November 2004, January 2005, April 2005, and 
June 2005.  

Criteria for increased rating, generally

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   See also Fenderson v. West, 12 Vet. App. 119 
(1999) concerning initial and staged ratings.

Entitlement to an increased rating for sinusitis with 
allergic rhinitis

Based on inservice and post service treatment, service 
connection was granted for allergic rhinitis, in a September 
2004 rating action at a noncompensable rate under Diagnostic 
Code 6522.  In a June 2005 rating action, the RO expanded 
service connection to include sinusitis.  In August 2005, the 
RO recharacterized the disability as chronic allergic 
rhinitis, post endoscopic sinus surgery.  

The general rating criteria for sinusitis (Diagnostic Codes 
6510 through 6514) are as follows: a noncompensable 
evaluation is warranted when sinusitis is detected by X-ray 
only; a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis manifested by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six  weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis manifested by headaches, pain, 
and purulent discharge or crusting.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

Diagnostic Code 6522 (allergic or vasomotor rhinitis) 
provides a 30 percent rating when there are polyps; and a 10 
percent rating where there are no polyps, but with greater 
than 50 percent obstruction of both sides or complete 
obstruction of one side.

The medical evidence shows that the veteran's 
sinusitis/rhinitis was manifested by intermittent symptoms.  
A review of the private medical records shows he received 
treatment for acute sinusitis in September 2004.  He 
complained of sinus symptoms in December 2004, but there were 
no abnormalities noted in the examination report.  Nasal 
purulence and bogginess was noted in February 2005.  A 
computerized tomography (CT) scan was performed in March 2005 
that showed the left posterior ethmoids were opacified.  
Bilateral partial ethmoidectomies and maxillary antrostomies 
were conducted in March 2005.  Allergy testing conducted in 
May 2005 showed sensitivity to a variety of allergens. 

An April 2005 VA examination shows that the veteran reported 
that since returning from Iraq his symptoms had increased.  
His symptoms included watery eyes, post nasal drip, 
rhinorrhea, intermittent airway obstruction, and fatigue.  He 
indicated that antibiotic therapy decreased the symptoms.  
After surgery in March 2005, he had not experienced another 
episode.  On examination, a slightly deviated nasal septum 
was noted.  There were no abnormalities noted on flexible 
fiber optic examination.  

While the record shows that the veteran has had past episodes 
of sinusitis and he was required to take medication on 
occasion for his symptoms, it is not been shown that he has 
two or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment.  Although the private medical records show that 
between September 2004 and March 2005 antibiotics were 
prescribed and he was given medical excuses from work for one 
day in December 2004; from February 14th through 20th 2005; 
and from March 3rd through 9th 2005, this is not shown to be a 
consistent picture of his disability.  There is no evidence 
of sinus treatment since 2005.  The Diagnostic Code takes 
into consideration that he will have periods of exacerbation 
of symptoms.  

While he reported at VA examination in April 2005 that he had 
seven non incapacitating episodes of sinusitis manifested by 
headaches, pain, and purulent discharge, this is not shown by 
the objective evidence of record.  Nor does he currently have 
or ever had nasal polyps.  A June 2006 VA outpatient record 
shows that his allergic rhinitis was stable.  Nor has it been 
shown that there is 50 percent obstruction of the nasal 
passages.  The March 2005 CT scan report showed that only the 
left posterior ethmoid sinus was opacified.  The fiber optic 
VA examination in April 2005 indicated that the sinuses were 
unobstructed.  Therefore, based on review of the record, the 
Board finds that the evidence approximates a noncompensable 
disability evaluation.  There are no findings or contentions 
that warrant any extraschedular consideration.  38 C.F.R. 
§ 3.321.



Entitlement to an increased rating for right ankle disability

Based on inservice and post service treatment, service 
connection was granted for residuals of right ankle sprain, 
2nd degree, in a January 1993 rating action at a 10 percent 
rate under Diagnostic Code 5271.  In a June 2001 rating 
action, the disability evaluation was increased to 20 
percent.  

The RO received his current claim in March 2004.  In a 
September 2004 rating action, it was noted that his 20 
percent rating was terminated in February 2003 (the veteran 
entered active duty) and was restored to a 20 percent rating, 
effective May 2004.

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5271, limitation of motion in an ankle 
is rated 20 percent when marked and 10 percent when moderate.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The focus of evaluating this disability will be on those 
criteria that would allow a rating in excess of 20.  
Additionally, it should be noted that the veteran has been 
denied service connected for bilateral tarsal tunnel 
decompression syndrome syndrome/reflex sympathetic dystrophy.  
Any findings related to this disability will not be 
considered in this evaluation.

The veteran was assigned the maximum rating of 20 percent 
under Diagnostic Code 5271.  Without regard to the veteran's 
complaints of pain, one avenue for an increased rating for 
the veteran's ankle disability is through Diagnostic Code 
5270, which provides ratings for ankylosis of the ankle.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure. See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In the absence 
of ankylosis, a service-connected disability may not be rated 
based on ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

At VA examination in November 2004, there was 0-20 degrees of 
dorsiflexion and 0-45 degrees of plantar flexion.  There was 
no valgus or varus mal-angulation.  The ankle was stable to 
ligamentous examination.  A private medical report dated in 
March 2005 indicated that he had 7 degrees of dorsiflexion.  
Both ankles were noted to be stable at VA examination in June 
2005.  Furthermore, his gait was considered normal.  
Therefore a higher evaluation is not warranted under 
Diagnostic Code 5270.   

The Board also considered Diagnostic Code 5284 which 
contemplates foot injury.  Under Diagnostic Code 5284, a 30 
percent rating is warranted for a severe foot injury; and a 
maximum 40 percent is assigned for actual loss of use of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  In this 
case, however, no evidence shows that the veteran's right 
ankle disability approximates a severe foot injury or actual 
loss of use of the foot, when the symptomatology for the 
veteran's bilateral tarsal tunnel decompression syndrome is 
excluded.  Thus, this diagnostic code is inapplicable to this 
appeal.

Although there is reported limitation of motion in the ankle, 
the maximum available rating based on limitation of motion, 
to include functional loss, is 20 percent.  See 38 C.F.R. § 
4.71, Code 5271; Johnston, supra; Deluca, supra. 

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  The veteran has not reported any 
complaints regarding any scarring and the record does not 
show that the scarring is productive of any functional 
impairment, nor otherwise disabling.  As the scarring has not 
been shown to result in functional limitation, a compensable 
rating is not warranted.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  

The preponderance of the evidence is against the veteran's 
claim for a higher evaluation for the service-connected right 
ankle disability.  There are no contentions or findings 
warranting extraschedular consideration.  38 C.F.R. § 3.321.

Entitlement to a temporary total rating based on 
convalescence following surgery for a service-connected 
disability under the provisions of 38 C.F.R. § 4.30

As noted above, private medical records show that the veteran 
underwent functional endoscopic sinus surgery, i.e. bilateral 
partial ethmoidectomies and maxillary antrostomies on March 
18, 2005.   

Under 38 C.F.R. § 4.30, a temporary total disability rating 
will be assigned from the date of hospital admission and 
continue for 1, 2, or 3 months from the first day of the 
month following hospital discharge when treatment of a 
service-connected disability results in:  (1) Surgery 
necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  

The record does not show the presence of severe postoperative 
residuals.  Rather, the surgical notes indicate there were no 
complications.  There was no indication that there was any 
restriction placed on the veteran's activities subsequent to 
this surgical procedure.  The veteran has not provided any 
medical records that show he was required to convalesce for 
any period of time following the surgery, let alone a month.  

Accordingly, the Board concludes that the veteran is not 
entitled to a temporary total convalescent rating under 38 
C.F.R. § 4.30, based on a period of convalescence following 
the surgery in March 2005.  


ORDER

Entitlement to a compensable rating for sinusitis with 
allergic rhinitis is denied.

Entitlement to an increased rating for right ankle disability 
in excess of 20 percent, is denied.

Entitlement to a temporary total convalescent rating, based 
on a period of convalescence following endoscopic sinus 
surgery in March 2005, pursuant to 38 C.F.R. § 4.30, is 
denied.


REMAND

The veteran claims service connection for a right knee 
disability on both a direct and secondary basis.  The veteran 
has reported various accounts in regard to a right knee 
injury.  Initially, he reported that he injured his right 
knee while serving on INACDUTRA in 1992.  The record contains 
a July 1992 service medical record submitted by the veteran 
showing treatment for the right knee.  In this clinical 
report, he indicated that he did not sustain any trauma to 
the knee.  However, in a December 2002 statement, the veteran 
reported that he hyper-extended his knee in July 1992.  At VA 
examination in June 2004, the veteran reported that he 
injured his right knee in "camp at Crag in North Dakota" in 
1997.  At VA examination in January 2005, the veteran 
indicated that he injured his right knee in 1992 when his 
right ankle gave away and he dropped a load that he was 
carrying.  At the June 2005 VA examination, he reported a 
history of injuring his right knee when he lifted a bridge.  
Private medical records of Dr. B. Dickson dated in March and 
December 2005, show that the veteran also reported injuring 
his knee while lifting a bridge in 1992.  

Despite the veteran's various accounts, the VA must attempt 
to obtain records of treatment.  It does not appear that all 
of the veteran's service medical records including those from 
his National Guard service have been obtained.  As noted, he 
submitted a service medical record dated in July 1992 that 
shows that he received treatment for runner's 
knee/patellofemoral syndrome.  This report is not among the 
service medial records obtained by the RO.  In May 2004, the 
RO attempted to obtain the veteran's complete records from 
the 1123 Transportation Company.  Evidently, the RO received 
some medical records in July 2004, but there are no records 
that pertain to the July 1992 treatment or the alleged 1997 
incident.   

Moreover, in regard to his right knee claim, the veteran has 
submitted an August 1992 private record from Dr. G. Dickson 
which indicated a diagnosis of torn medial meniscus.  The 
record does not denote which knee was involved, or report 
clinical findings, or report a medical history.  In May 2004, 
the veteran provided a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for Dr. B. Dickson.  
The Board notes that he veteran has indicated that this is 
the son of Dr. G. Dickson.  Dr. B. Dickson has indicated that 
he has only treated the veteran since 2003.  Although the RO 
requested medical records from Dr. B. Dickson, the claims 
file does not contain the complete 1992 records from Dr. G. 
Dickson.  The veteran should be requested to submit the 
proper documents to obtain the August 1992 private medical 
records.  

Further, it is not clear from the record as to the military 
status of the appellant at the reported time of his injuries.  
The veteran has submitted a Service School Academic Report 
which shows that he attended a course of instruction at Camp 
Grafton North Dakota Military Academy on July 20, 1992.  In a 
statement dated in September 2004, he reported that he was on 
active duty at this time.  As noted above, he has reported 
different dates regarding right knee injuries.  The claims 
file contains Army National Guard Retirement Points History 
Statement but this document does not provide his military 
status on specific dates.  The RO must verify his duty status 
at the time of the alleged injuries.   

The veteran also claims that he injured his lumbar spine 
while receiving physical therapy at Brooke Army Medical 
Center in 2004.  The claims file contains a March 2004 
Physical Profile.  However, the complete clinical records 
that pertain to that treatment are not in the claims file.  
As note above, all service records should be obtained.  
Afterwards, a medical opinion should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the necessary authorizations to obtain all 
clinical records from Dr. B. Dickson and 
Dr. G. Dickson, including the August 1992 
records from Dr. G. Dickson, that pertain 
to his meniscal tear.  The RO/AMC should 
request legible copies of all pertinent 
clinical records.  All records obtained 
should be associated with the claims file.  
If records are not received, the claims 
file should contain documentation of the 
attempts made to obtain the records.

2.  The veteran should be asked to clarify 
the date(s) regarding injury to his right 
knee.  Thereafter, the RO/AMC should 
request the appropriate sources to verify 
the veteran's dates of service and the 
type of service during each period, i.e., 
whether it was active duty, ACDUTRA, or 
INACDUTRA.  The RO/AMC should obtain 
copies of any service department record 
that would possibly shed light on the 
veteran's duty status at all times during 
his time with the National Guard.  

3.  The RO/AMC should attempt to obtain 
all records of treatment during all phases 
of his military career that are not 
included in he claims file, including the 
2004 physical therapy records from Brooke 
Army Medical Center (if needed the RO/AMC 
should request records directly from this 
facility).  If necessary, the veteran 
should be requested to provide additional 
information concerning such treatment.  
Again, if records are not obtained, 
documentation of the attempts to obtain 
records should be associated with the 
claims folder.

4.  Schedule the veteran for the 
appropriate examination to determine the 
nature and etiology of his low back 
disability (ies).  The claims folder 
should be made available to a VA examiner 
for review.  The examiner should provide 
opinion as to whether any diagnosed back 
disorder is at least as likely as not 
related to his military service (that is, 
a probability of 50 percent or better).  
Or whether any currently diagnosed back 
disability is caused or aggravated by the 
veteran's service connected right ankle 
disability?  See Allen v. Brown, 7 Vet. 
App. 430 (1995).  (By aggravated it is 
meant is the low back disability made 
permanently worse due to the right ankle 
disability-as opposed to an acute 
exacerbation or normal progress of a 
disorder.)  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The rationale for any 
opinion expressed should be included in 
the report.

5.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


